Order issued October 21, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01563-CR
                                 No. 05-13-01564-CR
                                 No. 05-13-01565-CR
                                 No. 05-13-01566-CR
                      ________________________________________
                         TRACY REBECCA SIVERT, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee

                                        ORDER

                      Before Justices FitzGerald, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we GRANT the June 5, 2014 motion of Bruce

C. Kaye for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Bruce C. Kaye as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Tracy Rebecca Sivert,

TDCJ No. 1889094, Plane State Jail, 904 FM 686, Dayton, Texas, 77535.




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE